Hill, C. J.
1. To be valid as against third persons, an instrument purporting to be a bill of sale with reservation of title must be executed in the presence of and attested by and approved before one of the officials .named in section 3257 of the Civil Code (1910), and must be recorded within thirty days from its date. In this case the instrument upon which the suit was based, not having been executed or recorded as required by the statute, was properly excluded from evidence, the defendant being a third party, and there being in the evidence nothing to impeach the bona fides of her title or possession.
2. The judgment of nonsuit was properly awarded, since the plaintiff failed to make out a prima facie ease by showing ownership and right to possession of the property for the recovery of which he instituted his action in trover.

Judgment affirmed.■

Pottle, J., disqualified.